DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of claims have been entered.  Claim 1 has been amended and claim 7 has been canceled.  Therefore, claims 1-6 and 8-14 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertetti et al. (US 6,076,896). 
Regarding claim 1, Bertetti et al. discloses a brake disc for a disc brake (note figs. 4-5), comprising: 

at least one friction ring (10); 
connection devices (30) by which the at least one friction ring (10) is connected with the brake disc chamber (14), the connection devices including head portions (31) having underside surface in contact with a side of the collar portion facing the wall portion that is opposite a side of the collar portion in contact with the at least one friction ring (note the underside surface of the head portion 31 of the connection device 30 in contact with a side of the collar portion 25 facing the wall portions 26 shown in fig. 5), 
 wherein the wall portion of the jacket of the brake disc chamber (note the axial thickness wall portion 26) has sections with a reduced wall thickness in the form of axially oriented recesses located on an outer circumference of the wall portion of the brake disc chamber, and/or openings (note the opening portions 27) in the wall portion (26) in which there is no material of the wall portion present between a radially inner region inside the brake disc chamber and a radially outer region outside the brake disc chamber, the axially oriented recesses and/or openings extending axially outward beyond an outer axial height of the head portions (note the openings 27 shown in fig. 5 extends beyond the head portion 31), 
each of the reduced wall thickness sections accommodates at least a portion of a respective head portions located between circumferentially opposite sides of each reduced wall thickness section (note the head portion 31 and the wall portion 16 in fig. 5), 
the sections of the reduced wall thickness and/or the openings (27) are configured to receive the connection devices (30) by which the at least one friction ring (10) is connected with the brake disc chamber (14, 26) at the collar portion, 
when in an installed position (note fig. 5), radially inner edges of the head portions (31) are radially closer to a rotation axis of the brake disc chamber (14, 26) than radially outer edges 
the collar portion (25 shown in fig. 5) of the jacket does not extend axially away from the brake disc chamber beyond the at least one friction ring (10) that is in contact with the collar portion, and 
no portion of the brake disc chamber is present in a region on a side of the at least one friction ring facing away from the brake disc chamber that is axially aligned with a region of contact between the collar portion and the at least one friction ring (note the figure shown below).    

    PNG
    media_image1.png
    423
    483
    media_image1.png
    Greyscale


Re-claim 2, Bertetti et al. discloses the brake disc chamber is made of a light metal, a steel or a non-metal material (note the brake disc chamber 14, 26 welded to the hub flange 13 and thus it is understood that the brake disc chamber and the hub are formed of metal). 
Re-claim 3, Bertetti et al. discloses the at least one friction ring (10) and the brake disc chamber (14) are mutually centered via the connection devices (30). 
Re-claim 4, Bertetti et al. discloses at least one centering shoulder (note the axial wall portion 26 of the disc chamber 14 where the inner end portion of the friction ring 10 abutted against as shown in fig. 5) is provided on the jacket of the brake disc chamber, and further wherein the at least one friction ring and brake disc chamber are mutually centered by way of the at least one centering shoulder. 
Re-claim 5, Bertetti et al. discloses the at least one friction ring (10) has at least one fastening projection (11) extending from the friction surface radially inward, and 
the collar (25) is connected with the at least one fastening projection (11) via the axially oriented connection devices (30). 
Re-claim 6, Bertetti et al. discloses a joint between the at least one friction ring and the brake disc chamber is configured as a press fit, a shrunk-on fit, a material bonding, or a form-fitting connection (note the connection of the friction ring 10, the brake disc chamber 14, 26 and the fastener 30 in fig. 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614).
Regarding claims 8-10, Bertetti et al. discloses all claimed limitations as set forth above including connecting members but fails to explicitly disclose the wobble riveting process and using of one or more of knurled rivets, upset rivets or stepped rivets provided to generate a connection free of play as claimed. The examiner notes that rivet processing for connection is .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Root (US 2012/0247883 A1).
Regarding claims 11 and 13, the modified brake disc of Bertetti et al. in view of Wagner and Bender discloses all claimed limitations as set forth above including connection devices but fails to disclose a wavy steel ring or band, fastening projection of the friction ring and centering shoulder as claimed.  However, Root discloses a similar brake disc (fig. 4) comprising a connecting arrangement for a friction ring (38) and a hub (26) via connecting members (270) and a wavy steel band or ring (46 in [0100]), a plurality of projections of the friction ring (38 in fig. 4) and a radial shoulder portion (note the end portion 30b of the brake disc chamber that is facing the end portion (174’) of the friction ring (38) as shown in fig. 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the disc arrangement of Bertetti et al. with a wavy steel band or ring, fastening projections of the friction ring and a shoulder portion as taught by Root will provide extra support to the friction ring and apply an axial biasing force sufficient to ensure that the friction disc is in constant contact with the brake disc chamber while compensating for axial expansion and contraction of the disc due to the temperature changes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Root (US 2012/0247883 A1), and even further in view of Burgoon et al. (US 8,651,247 B2).
Regarding claim 12, the modified brake disc of Bertetti et al. discloses all claimed limitations as set forth above including a spring ring and a friction ring but fails to explicitly disclose at least one friction ring having elevations between the rivet closing heads in the axial direction in order to brace the ring-shaped steel band via level differences. However, Burgoon discloses a similar brake disc system having a friction ring including an elevation portion (note the axial portion of 14 adjacent the ring 60 as shown in fig. 15) to accommodate space for the spring ring (60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify one of the friction rings of the modified brake disc of Bertetti et al. with an elevation portion as taught by Burgoon will provide positive fitting of the spring ring to the friction ring and the connection devices and thus making the device more efficient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Goepfrich (US 2,384,297).
Regarding claim 14, the modified brake disc of Bertetti et al. discloses all claimed limitations as set forth above including a washers (5 in fig. 1 of Peter) but fails explicitly disclose spring steel washers as claimed. However, Goepfrich discloses a brake device including a spring steel washer (24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use spring steel washer as taught by Goepfrich will apply an axial biasing force sufficient to ensure that the disk is in constant contact with the axial qualifying .

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Regarding Bertetti, the applicant argues that Bertetti does not disclose or suggest amended claim 1’s requirement for no portion of the brake disc chamber behind the collar portion-friction ring contact region, as shown in the annotated portion of original Fig. 2 on page 7 of the remarks (“no portion of the brake disc chamber is present in a region on a side of the at least one friction ring facing away from the brake disc chamber that is axially aligned with a region of contact between the collar portion and the at least one friction ring”).  The examiner respectfully disagrees.  As set forth above, the collar portion of Bertetti is indicated with the reference number 25 and not the reference number 23 as the applicant stated in the argument.  The examiner notes that Bertetti clearly discloses the collar portion (25 shown in fig. 5) of the jacket does not extend axially away from the brake disc chamber beyond the at least one friction ring (10) that is in contact with the collar portion as recited in the claim.  The examiner further notes that even with the collar portion Bertetti to be 23 as the applicant stated in the remarks, the Bertetti reference is still applicable since the entire outer disc 10 as shown in fig. 5 as the “at least one friction ring” as recited in the claim (also note the figure shown above).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MAHBUBUR RASHID/Examiner, Art Unit 3657             

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657